Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 September 8, 2008 Date of Report (date of Earliest Event Reported) NORTHWEST CHARIOTS INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 98-0496885 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 240,222 Baseline Road, Suite 209, Sherwood Park, AB, T8H 1S8 (Address of principal executive offices and zip code) (780) 691-1188 (Registrants telephone number, including area code) NOT APPLICABLE (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 8, 2008, Mr. Robert Doolan resigned as a member of the Board of Directors of Northwest Chariots, Inc., and as its Secretary and Treasurer. On September 8, 2008, the Board of Directors named Ms. Barbara Certzeke to fill the vacancy on the Board caused by Mr. Doolans resignation and also appointed Ms. Certzeke as the Companys Secretary and Treasurer. At present Ms. Ceretzke is retired. Prior to her retirement in June 2008, Ms. Ceretzke was a self employed bus driver for the Strathcona Christian Academy in Sherwood Park, Alberta, Canada.
